DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 13 and 18, it is unclear how the limitation “about ± 15 degrees” should be interpreted because the term “about” is relative and has not been adequately defined in the disclosure, e.g. “about” is defined as ± 5 degrees. As such, it is unclear what the metes and bounds are for this limitation. For examination purposes, the Examiner will interpret the limitation as “a first plane taken through centerlines of the second opposing main bore leg end and the second opposing lateral bore leg end is angled by at least 15 degrees relative to a second plane taken through the second centerline and the third centerline.”

In regards to claim 2, it is unclear how the limitation “about ± 45 degrees” should be interpreted because the term “about” is relative and has not been adequately defined in the disclosure. As such, it is unclear what the metes and bounds are for this limitation

In regards to claim 3, it is unclear how the limitation “about ± 80 degrees” and “about ± 90 degrees” should be interpreted because the term “about” is relative and has not been adequately defined in the disclosure. As such, it is unclear what the metes and bounds are for these limitations.

Claims 4-12, 14-17, 19 and 20 are also rejected under this statute as they depend from claim 1, 13 or 18. 

Allowable Subject Matter
Claims 1, 13 and 18 have not been rejected under prior art.
The closest prior art to claims 1, 13 and 18 is Lajesic (U.S. Publication No. 20160290079).
In regards to claim 1, Lajesic teaches a multilateral junction, comprising:
 a y-block (100; Figs. 1A, B, 2, 5- C, 6A-D, 12A, B, 13), the y-block including; 
a housing (102) having a first end (104;1B) and a second opposing end (106);
 a single first bore extending into the housing from the first end (an unnumbered bore extends through the housing via end 104 to accept bullnose assembly 402a; Fig. 5A), the single first bore defining a first centerline (not shown but the bore defines a centerline); and 
second and third separate bores (104, 108) extending into the housing (102) and branching off from the single first bore (unnumbered bore extends through the housing via end 104; Fig. 2, 5A) , the second bore defining a second centerline (unlabeled but implied that bore 104 defines a centerline; Fig. 2)  and the third bore defining a third centerline (unlabeled but implied that bore 108 defines a centerline; Fig. 2) ;
 a mainbore leg having a first mainbore leg end coupled to the second bore (704, equivalent to 104, has main bore leg extending through junctions 706a,b; Fig. 13) and a second opposing mainbore leg end (legs 708a, b coupled to 708 (equivalent to 108); Fig. 13); and 
a lateral bore leg having a first lateral bore leg end (the leg 704 has a leg end along the horizontal section of 704; Fig. 13) coupled to the third bore and a second opposing lateral bore leg end ((legs 708a, b have leg ends; Fig. 13)
However, Lajesic is silent regarding the mainbore leg and the lateral bore leg twisted with respect to the second bore and the third bore such that a first plane taken through centerlines of the second opposing main bore leg end and the second opposing lateral bore leg end is angled by at least 15 degrees relative to a second plane taken through the second centerline and the third centerline.
Claims 13 and 18 also overcome the prior art due to the same reason as claim 1 above. 
Conclusion
	Prior art not relied upon but pertinent to the claimed invention:
	Gondouin (U.S. Patent No. 5462120), drawn to a completion assembly comprising a Y nipple joint with two branches/legs extending from a mainbore. 

	Wolf et al (U.S. Publication No. 20150275587), drawn to completion system comprising a Y-block  and a window in order to enable intervention operations and/or other operations through a selected passage of the plurality of passages in the completion system. 

	Pham et al (U.S. Publication No. 20140345861), drawn to a well configuration for  SAGD operations where an array of overlapping fishbone wells cover the hydrocarbon bearing region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676